            Case 1:18-cv-00681-RJL Document 69 Filed 07/12/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,

       v.                                                 Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                          Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                              Defendants.
O
          PLAINTIFF’S NOTICE OF THIRD-PARTY ROD WHEELER’S
    PRODUCTION OF DOCUMENTS IN RESPONSE TO ORDER TO SHOW CAUSE

       On June 8, 2018, Plaintiff Aaron Rich served third-party Rod Wheeler a subpoena

(“Subpoena”) for the production of documents. See Dkt. 54 at 1 n.1. Mr. Wheeler failed to

comply with the subpoena. See Dkt. 54; 62. On October 3, 2018, Plaintiff filed a Motion to

Compel Mr. Wheeler’s compliance with the Subpoena. See Dkt. 39. Mr. Wheeler still did not

comply with the Subpoena. On April 12, 2019, Plaintiff filed a Motion for an Order to Show

Cause as to why Mr. Wheeler should not be held in contempt for his non-compliance with the

Subpoena. See Dkt. 54. On June 12, 2019, the Court granted Plaintiff’s Motion for an Order to

Show Cause and entered an Order requiring Mr. Wheeler to show within 30 days why he should

not be held in contempt for failing to comply with the Subpoena. See Dkt. 62. The deadline for

Mr. Wheeler to show cause in response to the Court’s Order is July 12, 2019.

       Plaintiff hereby notifies the Court that, on July 2, 2019, Mr. Wheeler transmitted 316 files

to Plaintiff Rich in response to the Subpoena. Accordingly, Plaintiff Rich does not oppose the

Court vacating the Order to Show Cause. However, because counsel for Plaintiff Rich currently

is reviewing the produced files, and because Mr. Wheeler’s production appears deficient in

                                                1
          Case 1:18-cv-00681-RJL Document 69 Filed 07/12/19 Page 2 of 3



certain respects,1 Plaintiff Rich reserves the right to file a new motion to compel or otherwise

seek relief if Mr. Wheeler’s production is determined to be deficient.

       Dated: July 12, 2019

                                              /s/ Michael J. Gottlieb_______________
                                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                              WILLKIE FARR GALLAGHER LLP
                                              1875 K Street NW, Washington, DC 20006
                                              Tel: (202) 303-1442 / Fax: (202) 303-2000
                                              mgottlieb@willkie.com

                                              JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                              MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                              BOIES SCHILLER FLEXNER LLP
                                              1401 New York Ave NW, Washington DC 20005
                                              Tel: (202) 237-2727 / Fax: (202) 237-6131
                                              jriley@bsfllp.com
                                              mgovernski@bsfllp.com

                                              Attorneys for Plaintiff Aaron Rich




1
  Mr. Wheeler has expressed his intent to cooperate with counsel for Plaintiff with respect to the
Subpoena, and has committed to complying with his obligations under the Subpoena no later
than July 26, 2019.
                                                 2
           Case 1:18-cv-00681-RJL Document 69 Filed 07/12/19 Page 3 of 3



                               CERTIFICATE OF SERVICE
        The undersigned counsel certifies that on July 12, 2019, the foregoing document was (1)

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and (2) emailed to Defendants Matthew Couch and America First Media via

Defendant Couch at mattcouch@af-mg.com.            Defendants Couch and America First Media

consented in writing to receive filings via email pending registration to receive electronic

notification of filings.

        Dated: July 12, 2019

                                            s/ Michael J. Gottlieb_______________
                                            MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                            WILLKIE FARR GALLAGHER LLP
                                            1875 K Street NW, Washington, DC 20006
                                            Tel: (202) 303-1442 / Fax: (202) 303-2000
                                            mgottlieb@willkie.com




                                               3
